NO. 07-10-00092-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    AUGUST 12, 2010


                 IN THE INTEREST OF C.G.H. AND K.J.H., CHILDREN


            FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                NO. 05-04-19953; HONORABLE PAT PHELAN, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

       Appellant, Christopher Hafer, perfected this appeal from the trial court’s order in

suit to modify parent-child relationship. The clerk’s record was filed on April 1, 2010,

with a supplemental clerk’s record filed on June 9. The reporter’s record was filed on

May 12, with a supplemental reporter’s record filed on May 14. Hafer requested an

extension of time to file his brief, which was granted, and his brief was due to be filed on

July 12. Hafer did not file his brief nor request an extension of time to file his brief by

July 12. By letter dated July 22, the Clerk of this Court notified Hafer that his brief was

past due and that failure to file his brief with this Court on or before August 2, could

result in dismissal of his appeal pursuant to Rules 38.8(a) and 42.3 of the Texas Rules
of Appellate Procedure. Hafer has neither filed his brief nor responded to this Court’s

July 22 correspondence.


       Accordingly, we dismiss this appeal for want of prosecution and failure to comply

with a notice from the Clerk of this Court requiring a response or other action in a

specified time. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                                        Mackey K. Hancock
                                                             Justice




                                             2